Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-5, 7-12, 14-18, 20 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the cited arts alone or in reasonable combination teaches {generating, by the emergency response cognitive computing system, in real-time, a transcript of the communication as the communication is being conducted; performing, by the emergency response cognitive computing system, natural language processing on the transcript of the communication to identify portions of content corresponding to medical concepts, wherein the portions of content corresponding to the medical concepts from the transcript of the communication are identified by comparing each term or each set of terms in the transcript of the communication to one or more terms or set of terms in a medical condition library}.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA EL-ZOOBI whose telephone number is (571)270-3434.  The examiner can normally be reached on Monday-Friday 7-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 5712727488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIA EL-ZOOBI/Primary Examiner, Art Unit 2652